DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-17 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a method for detecting tampering of target detection system.  The method involves controlling an operating state of sensor of a set of a present sensor to define a subset of present and working sensors and a subset of missing and/or non-working sensors in the predetermined set by the control unit.  A reduced sensor coordination logic is defined by the control unit, and the subset of missing and/or non-working sensors is excluded from the overall logic.  A plurality of tamper detection sensors, wherein the set of present sensors is a subset of the predetermined set of sensors, wherein the predetermined set of sensors comprises at least two sensors that are different from each other and are different from the detection member, and wherein each of the tamper detection sensors is configured to acquire tamper detection data about a tampering state of the detection member.  A tamper detection data is acquired by each sensor of the subset of present and working sensors. A tamper state of a target detection system is determined by processing.  The detection data is acquired by the subset of present and working sensors based on the reduced logic by the control unit.  The setting of .
Consider claim 1, the best reference found during the process of examination, Bond (US 20030098409), discloses systems and techniques for detecting the presence of foreign material in food utilizing optical backlighting and/or ultrasonic inspection are presented. In optical backlighting, a substantially monochromatic light source optically backlights a food stream with source light having a wavelength between about 500 and 600 nm. An image of the food stream is 
Consider claim 1, another best reference found during the process of examination, Hage (US 2020/0279446), discloses a locking system and method for a movable freight container door comprises an electronic module and a mechanical lock element. The mechanical lock element comprises a shaft, at least of portion of which is configured to be inserted through an aperture in the electronic module, across a door handle retention region, and into a cavity in the electronic module. The shaft is securely retained in the electronic module by moving a lock mechanism to a locked position. At least one magnetic field sensor in the electronic module is used to read the position of the shaft in the cavity by sensing or not sensing one or more magnets in the shaft. A wireless communication component in the electronic module wirelessly transmits magnetic field sensor information.
	Claim 11 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, claim 11 is patentable over related arts.  Claims 2-10, 12-14 and 15-17 variously depend from claims 1 and 11, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  



Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689